--------------------------------------------------------------------------------


Exhibit 10.3


SETTLEMENT AGREEMENT AND RELEASE


THIS SETTLEMENT AGREEMENT AND RELEASE (the “Agreement”), is made as of the 15
day of October, 2008 (the “Effective Date”) by HYBRID DYNAMICS CORPORATION, a
Nevada corporation (“Hybrid” or the “Company”), RED IRON GROUP, LLC, a Utah
limited liability company (“RIG”), PUKKA USA, INC., a Utah corporation
(“Pukka”), and PAUL RESSLER, LEONARD DUCHARME and DARREN JENSEN (collectively,
the “Terminating Shareholders”).
 
WHEREAS, the Terminating Shareholders are former officers and directors of
Hybrid, and are now desirous of terminating their ownership interest in the
Company and releasing the Company from any and all claims they may have against
the Company, RIG and Pukka, and
 
WHEREAS, Hybrid, RIG and Pukka are desirous of releasing any and all claims they
may have against the Terminating Shareholders.
 
NOW, THEREFORE, WITNESSETH that in consideration of the representations,
warranties, covenants and agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hybrid, and the Terminating Shareholders hereby agrees as follows:
 
1.      Mutual Global Release.  The Terminating Shareholders, individually and
collectively, and for any affiliate corporation, partnership, limited liability
company, proprietorship, trust, or other form of business entity related
directly or indirectly to any of the foregoing, and for each of their respective
heirs, administrators, executors, beneficiaries, legatees, devisees, trusts,
trustees, insurers, attorneys, experts, consultants, partners, joint venturers,
members, officers, directors, shareholders, employees, contractors, alter egos,
agents, representatives, predecessors, successors and assigns, on the one hand,
and Hybrid, RIG and Pukka, and any parent, subsidiary or affiliate corporation,
partnership, limited liability company, proprietorship, trust, or other form of
business entity related directly or indirectly to any of the foregoing, and each
of their respective heirs, administrators, executors, beneficiaries, legatees,
devisees, trusts, trustees, insurers, attorneys, experts, consultants, partners,
joint venturers, members, officers, directors, shareholders, employees,
contractors, alter egos, agents, representatives, predecessors, successors and
assigns, on the other hand, do each hereby release, acquit, and forever
discharge the other from any and all claims, actions, causes of action,
judgments, awards, costs, expenses, attorneys’ fees, debts, obligations,
promises, representations, warranties, demands, acts, omissions, rights and
liabilities, of any kind and nature whatsoever, including but not limited to
those at law, in equity, in tort, in contract, whether or not asserted to date,
and whether known or unknown, suspected or unsuspected, which have arisen, are
arising or may in the future arise, directly or indirectly, from or in
connection with any matter or transaction of any kind or nature undertaken from
the beginning of time until the date hereof, including, but not limited to any
and all rights or claims to stock ownership, equity ownership, ownership of debt
instruments or any other rights of ownership, including options or warrants,
which the Terminating Shareholders may have in Hybrid or any of its affiliates,
or which Hybrid may have in any of the Terminating

 
 

--------------------------------------------------------------------------------

 

Shareholders or their affiliates  (the matters referred to above being
hereinafter referred to as the “RELEASED CLAIMS”).


2.      Indemnification of the Terminating Shareholders.    In consideration for
the Releases, Transfer of Stock and Assignment of Patent Rights by the
Terminating Shareholders (a) Hybrid shall hold harmless the Terminating
Shareholders from and against all debts, obligations, claims against and
liabilities of Hybrid, whether known or unknown, other than those obligations
for which the Terminating Shareholders are personally liable, and expressly
including all obligations set forth in Attachment A attached hereto, (b) RIG
shall hold harmless the Terminating Shareholders from and against all debts,
obligations, claims against and liabilities of RIG, whether known or unknown,
other than those obligations for which the Terminating Shareholders are
personally liable, and expressly including all obligations set forth in
Attachment B attached hereto and (c) Pukka shall hold harmless the Terminating
Shareholders from and against all debts, obligations, claims against and
liabilities of Pukka, whether known or unknown, other than those obligations for
which the Terminating Shareholders are personally liable, and expressly
including all obligations set forth in Attachment C attached hereto.


3.      Transfer of Stock and Assignment of Patent Rights.    In consideration
for the Release and Indemnification by Hybrid, RIG and Pukka:


(a)    the Terminating Shareholders hereby agree to transfer, assign and convey
to Hybrid or to its assignee(s) as may be hereafter designated, all shares of
stock of Hybrid owned by the Terminating Shareholders as of date hereof, and
more fully set forth in Attachment D hereto, by delivery of Stock Powers, in
form and content substantially similar to that attached hereto as Attachment E,
from each Terminating Shareholder individually, which Stock Powers shall be
executed in blank with Medallion Signature guarantees; and


(b)    Leonard DuCharme hereby agrees to grant and assign to Pukka all of
DuCharme’s right, title and interest in and to all Patents previously
contributed to Pukka, by execution and delivery of the Certificate of
Acknowledgment of Assignment of Patent in the form and content substantially
similar to that attached hereto as Attachment F, which Patents are more fully
described in Exhibit A thereto.


(c)    The Stock Powers and Patent Assignment shall be delivered to Hybrid upon
execution of this Agreement.


4.      Waiver of “California §1542-Type” Provisions.    Section 1542 of the
California Civil Code provides that:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


The parties to this Agreement each represent, warrant and agree that each of
them understands the foregoing language and its intent, and do hereby expressly
waive all rights

 
 

--------------------------------------------------------------------------------

 

that each has or may have under California §1542 and all other similar rights in
other states or territories of the United States of America, or any other
jurisdiction, as said language may apply to the releases in this Agreement only.


5.      Covenant Not to Sue.  Except for the enforcement of this Agreement or
any rights preserved under this Agreement, the parties hereto hereby covenant
that they will not, based on any Released Claim, sue or bring any claim or
action against the other. This Covenant Not to Sue shall be a complete defense
to any such claim or suit by any of the parties hereto against the other.
Further, the parties shall not solicit the instigation of any legal action by
any third party nor communicate this settlement to any third person absent an
order from a court or regulatory body authorized to issues subpoenas.


6.      Governing Law.    This Agreement shall be governed by the laws of the
State of Nevada as such laws are applied to agreements between Nevada residents
entered into and to be performed entirely within the State of Nevada.


7.      Survival.    The covenants, agreements, representations and warranties
contained in this Settlement Agreement and Release shall be continuing and shall
survive the execution, closing and termination hereof and of the documents
described herein.


8.      Breach.  In the event of any breach of this Agreement, the prevailing
party in any action to enforce any provision hereof shall be entitled to collect
all costs and a reasonable sum for attorney fees.


9.      Counterparts/Facsimile. This Settlement Agreement and Release may be
executed in counterparts, each of which shall be deemed a duplicate original,
but all of which together shall constitute one and the same
instrument.  Facsimile signatures shall be binding on any party providing such
signature.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.


HYBRID DYNAMICS CORPORATION
 
By: /s/ MARK KLEIN                                  
Print Name: Mark Klein
Print Title: Director
 
RED IRON GROUP, LLC
 
By: /s/ MARK KLEIN                                  
Print Name: Mark Klein
Print Title: Director



PUKKA USA, INC.
 
By: /s/ MARK KLEIN                                  
Print Name: Mark Klein
Print Title: Director






--------------------------------------------------------------------------------


 
TERMINATING SHAREHOLDERS:
 
 
/s/ PAUL RESSLER                                      
PAUL RESSLER
 
 
/s/ LEONARD DUCHARME                      
LEONARD DUCHARME
   
/s/ DARREN JENSEN                                  
DARREN JENSEN

 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
